


--------------------------------------------------------------------------------

NOTE ASSIGNMENT AND PURCHASE AGREEMENT




Dated:  31 October 2017        Amount:  $1,407,780.60


THIS NOTE ASSIGNMENT AND PURCHASE AGREEMENT ("Note") is entered into this 31st
day of October 2017, by and among Rountree Consulting, Inc. ("Rountree",
"Assignor")), a California corporation, Phenix Ventures, LLC ("Phenix",
"Assignee"), a Wyoming limited liability company, and Eco Science Solutions,
Inc.  ("ESSI", "Company"), a Nevada corporation, wherein Phenix agrees to
purchase debt owed to Rountree by ESSI in the amount of One Million Four Hundred
Seven Thousand Seven Hundred Eighty Dollars Sixty Cents ($1,407,780.60) on the
terms and conditions set forth below:


WHEREAS, the Assignor is the legal and beneficial owner of the following:
(a)
that certain debt in principal amount of Nine Hundred Twenty-Six Thousand Four
Hundred Seventy-Four Dollars Ninety-Seven Cents ($926,474.97), plus accrued
interest in the amount of Five Thousand Sixty-Eight Dollars Sixty-Eight Cents
($5,468.68) for a total of Nine Hundred Thirty-One Thousand Nine Hundred
Forty-Three Dollars Sixty-Five Cents ($931,943.65), and evidenced by the
attached Notes and set forth in the table on Schedule 1; and

(b)
Certain unpaid invoices owed to Rountree in the amount Four Hundred Seventy-Five
Thousand Eight Hundred Thirty-Six Dollars Ninety-Five Cents ($475,836.95)

WHEREAS, together, (a) and (b) above equal the amount of $1,407,780.60;
hereinafter collectively referred to as the "Debt".
WHEREAS, Assignor desires to assign to Assignee and Assignee desires to assume
from Assignor, its rights as a holder of (a) the Debt; and (b) all related
documents under which the Assignor has rights or interests in and referred to in
(a) through (b) in this paragraph (collectively, the "Debt Documents"), on the
basis of the representations, warranties and agreements contained in this
Agreement, and upon the terms but subject to the conditions set forth herein;
NOW THEREFORE, IN EXCHANGE FOR VALUABLE CONSIDERATION, in the amount of
$1,407,780.60, Phenix Ventures, LLC, the undersigned, hereby agrees to purchase
debt owed to Rountree, by ESSI, the principal sum of $926,474.97, plus accrued,
and unpaid interest, in the amount of $5,468.68, as well as unpaid invoices in
the amount of $475,836.95, for a total amount of $1,407,780.60 to be repaid by
the Company, to Assignee, on or before November 1, 2018 ("Maturity Date"), in
accordance with the following terms:
1. Purpose.


(a)
Between the dates of January 29, 2016, through October 6, 2017, Rountree
Consulting loaned ESSI Nine Hundred Twenty-Six Thousand Four Hundred
Seventy-Five Dollars ($926,475) for operational expenses and evidenced by the
notes attached (and as shown in the table below);



(b)
Interest accrued on those loans in the amount of $5,468.68, which remains
unpaid;



(c)
Invoices owed to Rountree in the amount of $475,836.95 were unpaid

1

--------------------------------------------------------------------------------

2. Terms. Principal and Interest Payment:  Principal payment of $1,407,780.60,
along with any accrued and unpaid interest shall be paid by the Company, and to
the Assignee, on or before the Maturity Date as follows:

      (a)
With thirty days notice of the Maturity Date, and at the Assignee's option, the
entire principal amount, or any portion thereof, and all accrued and unpaid
interest shall, on the Maturity Date, be either; (a) paid by the Company, to the
Assignee; or




(b)
converted into Common Shares of Eco Science Solutions, Inc. in accordance with
Section 4 below.

3. Interest.  Interest shall be one percent (1%) per annum, beginning on
November 1, 2017, on the total amount of the Debt ($1,407,780.60) and paid every
one hundred and twenty (120) days on any outstanding balance and shall begin to
accrue on the date of conveyance.
4.  Conversion.  At the Maturity Date of this convertible debenture, Lender has
the option to:


(a)
Convert the $1,407,780.60 Debt, plus accrued interest, into shares of Eco
Science Solutions, Inc. Common Stock, at the rate of 15% discount to the closing
price on the day of Lender's conversion request, per share; or



(b)
Assignee may demand full payment of $1,407,780.60 or any unpaid balance of the
original Debt, plus accrued interest from the Company.



5.  Costs of Conversion.  In the event Assignee opts to convert the debt into
shares, Assignee shall be responsible for costs associated with the deposit of
the Shares.


6.  Taxes.  The Company shall pay all documentary, stamp or other transactional
taxes and charges attributable to the issuance or delivery of shares of the
Common Stock upon conversion; provided, however, that the Company shall not be
required to pay any taxes which may be payable in respect of any transfer
involved in the issuance of delivery of any certificate of such shares in a name
other than that of Holder.


7.  Notice.  Notice shall be deemed sufficiently given or made if by personal
service, certified or registered mail, confirmed facsimile or via email with
confirmation of receipt, and given as follows:


To the Company:


Mr. Jeffery Taylor
Eco Science Solutions, Inc.
1135 Makawao Avenue, Suite 103-188
Makawao, Hawaii 96768-7402


2

--------------------------------------------------------------------------------

And to the Assignor:


Rountree Consulting, Inc.
300 S El Camino Real
San Clemente, California 92672


And to the Assignee:


Phenix Ventures, LLC
1712 Pioneer Avenue, Suite 1206
Cheyenne, Wyoming 82001




8.  Amendments.  This Agreement may not be amended, or modified in any manner,
without mutual agreement in writing by both parties.


9.  Assignment:  This Agreement may not be assigned or transferred by either
party without express written agreement by both parties.


10. Authority:  Each party represents and warrants that they have the authority
to consummate the transactions contemplated by this Agreement to the extent
required by the terms and conditions set forth in this Agreement.


11.  Consent to Jurisdiction. The Assignor and the Assignee hereby agree and
consent that any action, suit or proceeding arising out of this Note may be
brought in any appropriate court in the State of Nevada, including the United
States District Court of Nevada, having jurisdiction over the subject matter,
and by the issuance and execution of this Note both the Assignor and the
Assignee irrevocably consent to the jurisdiction of each such court.


12.  Transfer.  This Note shall be transferred on the books of the Company only
by Holder or by his/her attorney duly authorized in writing or by delivery to
the Corporation of a duly executed Assignment.  The Company shall be entitled to
treat any equitable or other claim to or interest in this Note in the name of
any other person, whether or not it shall have express or other notice thereof,
save as expressly provided by the laws of the State of Nevada.


This Agreement, in its entirety, constitutes the valid and binding obligations
of both the Assignor and the Assignee, enforceable in accordance with its terms.


The undersigned, by signing below, acknowledge that they have read, understood,
and agree with the terms set forth in this Note Assignment and Purchase
Agreement.
3

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned acknowledge receipt of a completed copy of
this instrument, dated this 31st day of October 2017.


Eco Science Solutions, Inc.
 


By: /s/Jeffery Taylor
      Jeffery Taylor, President/CEO




Rountree Consulting, Inc.

 
By:  /s/Michael Rountree
       Michael Rountree, Principal




Phenix Ventures, LLC


 
By: /s/Gannon Giguiere  
      Gannon Giguiere, Managing Member 






1